Case 1:19-cr-00151-TFH Document 12 Filed 07/09/19 Page 1of1

FILED
CO 526 Rev. 5/2018 JUL - 9 2019

Clerk, U.S. District & Bankruptey
Courts for the District of Gotumbia
UNITED STATES DISTRICT AND BANKRUPTCY COURTS

FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

VS. Criminal Case No.: !9-151-01 (TFH)

JACOB WALLACE

WAIVER OF TRIAL BY JURY

 

With the consent of the United States Attorney and the approval of the Court, the defendant

waives his right to trial by jury.

 

 

 

Counsel for def dant

    
   

I consent;

tat€s attorney

Approve
Aina 7 [oppo Date: Dd LZ 2017

THOMAS F. HOGAN

United States District Judge
